Citation Nr: 0517622	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  96-50 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for stenosis of the 
cervical spine at C4-5.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1960 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for stenosis of 
the cervical spine at C4-5, as well as service connection for 
malaria.  As set forth above, the veteran's claims folder is 
now in the jurisdiction of the RO in San Diego, California.  

As set forth in more detail below, a remand is necessary with 
respect to the issue of entitlement to service connection for 
stenosis of the cervical spine at C4-5.  That issue is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In a November 2003 letter, the veteran claimed entitlement to 
reimbursement or payment for the installation of a Jacuzzi at 
his home, claiming that such was medically necessary to treat 
his service-connected disabilities.  In support of his claim, 
he submitted a letter from his physician.  It does not appear 
that the veteran's request has been acknowledged.  Thus, this 
matter is referred to the RO for appropriate action.


FINDING OF FACT

Malaria was not diagnosed in service, and the post-service 
medical evidence contains no probative evidence that the 
veteran currently has malaria or any residual thereof.





CONCLUSION OF LAW

Malaria was not incurred in active service, nor may such 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 2002 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated in June 1996, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the February 2002 VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim as evidenced by subsequent supplemental 
statements of the case.  Moreover, the veteran is represented 
and has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is "necessary" if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  As 
set forth in more detail below, the veteran's service medical 
records are negative for a diagnosis of malaria and the post-
service medical records contain no indication that the 
veteran currently has malaria.  Under these circumstances, a 
medical examination is not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records are entirely negative 
for diagnoses of malaria.  

In pertinent part, medical records corresponding to the 
veteran's service in Vietnam show that he was treated for an 
upper respiratory infection in May 1966.  In July, August, 
and September 1967, he was seen with complaints such as a 
cold, general malaise, and headaches.  He was diagnosed as 
having a viral syndrome and upper respiratory infection.  

When he was examined on June 17, 1968, the veteran reported 
that he had returned from Vietnam two months prior, where he 
had been given a course of chloraquin and primaquin pills.  
He indicated that the previous week, he had had symptoms such 
as a fever, myalgia, rhinorrhea, and two episodes of syncope 
while blowing his nose.  The veteran indicated that he felt 
fine now.  The impression was flu with syncope.  The examiner 
ordered various diagnostic tests, such as a chest X-ray, 
laboratory work, and a malaria smear.  

Approximately two weeks later, the veteran was examined for 
the purposes of renewing his food handler certificate.  He 
reported that when he left Vietnam in April 1968, he had been 
given an eight week course of chloraquin and primaquin 
prophylaxis which he had completed.  He also reported that he 
had been treated earlier that month for fever, chills, and 
myalgia and that diagnostic testing had been performed.  The 
examiner noted that the laboratory test results were not of 
record, but that the chest X-ray looked OK.  Subsequent 
laboratory tests in July 1968 were nonreactive.  

In August 1968, the veteran underwent an annual examination, 
which was normal in all pertinent respects.  Laboratory 
testing was also normal.  Malaria was not noted.  

Between November 1968 and March 1969, the veteran sought 
treatment for complaints of myalgia, a cough, and a cold.  He 
was diagnosed as having a viral flu and an upper respiratory 
infection.  Malaria was not diagnosed.  

The veteran was hospitalized in July 1982 for treatment of 
depression.  At that time, he claimed that he had had malaria 
twice while in Vietnam.  Physical examination was normal in 
all pertinent respects, as was laboratory testing.  

At his June 1983 service retirement medical examination, 
clinical evaluation was normal in all pertinent respects.  
Laboratory testing was normal.  Malaria was not noted.  

In October 1983, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
numerous disabilities.  His application, however, is silent 
for any mention of malaria, as is medical evidence obtained 
in support of that claim.  For example, at a VA medical 
examination in November 1983, there were no complaints or 
findings of malaria.  

Between April 1984 and June 1993, the veteran filed 
approximately 10 claims for additional compensation benefits.  
Without exception, these claims are entirely silent for any 
mention of malaria.  Moreover, the medical evidence received 
in connection with the claims is likewise negative for any 
complaint or finding of malaria.  These records include VA 
and private clinical records, dated from April 1984 to June 
1993, as well as reports of several VA medical examinations 
conducted between March 1985 and November 1990.  Again, none 
of this medical evidence makes any reference to malaria.  

In January 1996, the veteran submitted claims of service 
connection for several additional disabilities, including 
malaria.  In support of his claim, the RO obtained VA 
clinical records, dated from November 1992 to February 1996.  
In addition, private medical records, dated form May 1986 to 
December 1995, were also received.  VA medical examinations 
were conducted in February 1996.  Without exception, these 
medical records are negative for any mention of malaria.  

In a June 1996 rating decision, the RO denied service 
connection for malaria on the basis that the record contained 
no probative evidence that the veteran had ever had malaria.  
The veteran appealed the RO's decision.  

In his November 1996 notice of disagreement, the veteran 
argued that service connection for malaria was warranted 
because:

On June 17, 1968, I went down to the former Fort 
MacArthur, in San Pedro, California, and saw a 
doctor because of high fever, chills, sweats and 
whole body aches.  The doctor was not sure what I 
had at the time, because flu and malaria symptoms 
are similar.  However, there is one factor.  I had 
just returned from Viet Nam, after a year tour.  
The doctor wrote that information in the medical 
chart, and listed Malaria symptoms, and sent me to 
the lab for blood-work.

I had a second episode with malaria, when I went 
back to Viet Nam in 1969.  Since I was an advisor 
to the Vietnamese people under U.S. Army MACV, they 
treated me there at the base camp, for 
approximately five days.  The doctors at that 
Vietnamese camp said I was delirious, but I would 
be okay, because I was a Number one G.I.  Meaning a 
good person, one that comes first.  I don't suppose 
you know what that means.

In support of the veteran's appeal and various other claims, 
additional evidence was received.  In a November 1995 letter, 
M. Eugene Fussell, M.D., the veteran's orthopedic surgeon, 
indicated that he had treated the veteran in connection with 
his complaints of back pain.  Dr. Fussell also noted that the 
veteran had had "several problems in the past," including 
malaria.  

In a July 2003 statement, the veteran indicated that he had 
no additional information regarding his claim of service 
connection for malaria.  He claimed that 

I did not know I had malaria when I returned home 
in March 1968, but it did not take long for the 
changes and elements of malaria to come out.  I 
thought at first I had the flu, but something was 
difference [sic[, and I wasn't sure what I had.  
So, I went to Fort Macarthur in San Pedro.  Once 
there the doctor did blood test to determine if I 
had malaria, and the test came back positive.  I 
don't remember what they gave me at the time, but 
it work [sic].  Within a week I was feeling better.  

In 1969, I went back to Vietnam, and was station 
[sic] in Can Tho for about 9 days, and then I was 
transfer [sic] to the National Training Center as 
an Advisor under USAID.  There were only 11 US Army 
personnel, and I was one of them.  About three 
months there I got malaria again, and was treated 
at the Vietnamese Hospital at the Training Center.  
So there is no record of this in my US Army 
military record.  

Additional clinical records, including VA and private medical 
records dated through July 2004, as well as reports of VA 
medical examinations conducted in January 1997, July 1999, 
January 2001, February 2002, March 2002, April 2004, and 
April 2005, are entirely negative for any complaint or 
finding of malaria.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection for certain tropical diseases, including 
malaria, will be presumed if such diseases become manifest to 
a compensable degree within the year after active service, or 
at a time when standard accepted treatises indicate that the 
incubation period commenced during such service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

III.  Analysis

As set forth above, although the veteran was given a malaria 
test in service as well as a course of malaria prophylaxis, 
the record contains no indication that he was ever diagnosed 
as having malaria.  Moreover, the post-service medical 
evidence is entirely negative for any probative evidence of 
the clinical presence of malaria.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

The Board has considered the veteran's assertions to the 
effect that he had malaria twice in service.  As the record 
does not establish that he possesses a recognized degree of 
medical training or knowledge, however, his own opinions as 
to medical diagnoses are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also considered that the record contains 
medical evidence showing that the veteran has reported a 
history of malaria in clinical settings.  For example, when 
he was hospitalized in July 1982 for treatment of depression, 
the veteran reported that he had had malaria twice while in 
Vietnam.  In addition, according to a November 1995 letter, 
the veteran reported to Dr. Fussell that he had had malaria 
in the past.  

While Board has considered this evidence, little probative 
value is assigned.  The Court has held that a bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board has also considered the veteran's statement to the 
effect that he was treated in a Vietnamese hospital for 
delirium and advised that he had had malaria.  The Board 
notes that there is no documentary evidence of record to 
support this assertion.  Regardless, the Court has held that 
a veteran's lay statements relating what a medical 
professional told him, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  

Therefore, absent competent medical evidence, the veteran's 
assertions to the effect that he had malaria in service, 
standing alone, do not provide a basis on which to grant his 
claim of service connection for malaria.  Moreover, even 
assuming for the sake of argument that the veteran did have 
malaria in service, the record still lacks any indication 
that he has any current disability as a result of any in-
service malaria.  

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran had malaria in service or 
currently.  As noted, absent proof of a present disability, 
there can be no valid claim.  Because there is no medical 
evidence of current existence of malaria or any residual 
thereof, service connection for that disability cannot be 
granted.  Brammer, 3 Vet. App. at 225.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for malaria.  The benefit of the doubt doctrine is 
not for application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for malaria is denied.  


REMAND

The veteran also seeks service connection for stenosis of the 
cervical spine at C4-5.  

A review of the record in this case shows that the veteran 
was seen on several occasions during service in connection 
with his complaints of neck pain.  X-ray studies performed 
during service showed minimal degenerative arthritis of the 
cervical spine.  Electromyelogram (EMG) and nerve conduction 
studies (NCS) performed in September 1980 were normal.  

In October 1983, shortly after his separation from service, 
the veteran filed an application for VA compensation 
benefits, seeking service connection for numerous 
disabilities, including a cervical spine disability.  In a 
January 1983 rating decision, the RO granted service 
connection for degenerative joint disease of the cervical 
spine and assigned an initial 10 percent rating.  

Subsequent VA clinical records show that the veteran 
continued to complain of neck pain.  He was hospitalized in 
November 1984, in connection with his complaints.  A CT scan 
and myelogram of the cervical spine was performed and showed 
a lateral herniation of the C6-7 disc on the left side, with 
no other abnormalities.  

In May 1985, the veteran underwent an anterior cervical 
diskectomy and interbody fusion as C6-7.  Subsequent X-ray 
studies in August and November 1985 showed narrowing at the 
site of the fusion, but no other evidence of abnormality.

In a May 1985 rating decision, the RO recharacterized the 
veteran's disability as degenerative disc disease of the 
cervical spine and continued the 10 percent rating.  That 10 
percent rating was subsequently increased to 20 percent.  

Subsequent clinical records show that the veteran sustained 
an additional cervical spine injury in September 1988.  He 
reported that he had been working as a parking lot attendant 
when a person drove off in a car while the veteran still had 
his head in the window.  Since that time he reported 
exacerbation of his chronic neck pain, with severe stiffness, 
and pain radiating to both arms.  

In March 1989, the veteran underwent an anterior cervical 
diskectomy and fusion at C5-6, for left sided C6 
radiculopathy secondary to a herniated nucleus pulposus at 
C5-6.  In May 1993, he underwent C3-4 anterior cervical 
diskectomy and fusion.  

In January 1996, the veteran submitted a claim of service 
connection for C4-5 stenosis.  In support of his claim, he 
submitted a December 1995 letter from Gretchen H. Jacobsen, 
M.D., who indicated that the veteran currently had C4-5 
foraminal stenosis, which had been diagnosed via a May 1993 
MRI.  In July 1996, Dr. Jacobsen performed a C4-5 anterior 
cervical diskectomy with fusion at C4-5.

Although service connection is currently in effect for 
degenerative disc disease of the cervical spine, the RO has 
denied the veteran's claim of service connection for C4-5 
stenosis on the basis that such disability was due to an 
intercurrent injury.  

The medical evidence of record, however, is entirely unclear 
as to which portion, if any, of the veteran's current 
cervical spine pathology is due to an intercurrent injury.  
In view of the foregoing, the Board finds that VA medical 
examination is necessary to clarify the nature and etiology 
of the veteran's cervical spine pathology.  38 U.S.C.A. § 
5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In view of the foregoing, this matter is remanded for the 
following:

1.  The veteran should be afforded a VA 
medical examination for the purposes of 
clarifying the nature and etiology of the 
veteran's cervical spine pathology.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination of the veteran.  The 
examiner should be asked to provide an 
opinion as to whether the stenosis of the 
veteran's cervical spine at C4-5 is part 
and parcel of his service-connected 
degenerative disc disease, or whether 
such pathology resulted from an 
intercurrent injury.  

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


